Citation Nr: 0015113	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1967 to December 
1968.  He is in receipt of medals and awards to include the 
Combat Infantryman's Badge.

The matters before the Board of Veterans' Appeals (Board) are 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in Los 
Angeles, California, which denied entitlement to service 
connection for PTSD and hypertension; denied entitlement to a 
compensable evaluation for service-connected eczema of the 
hands; and denied entitlement to nonservice-connected pension 
benefits.  The veteran perfected a timely appeal with respect 
to each of those denials.  However, in a rating decision 
dated in July 1998, the RO granted the veteran entitlement to 
nonservice-connected pension and further granted service 
connection for PTSD, assigned a 30 percent disability 
evaluation effective October 9, 1997.  

With respect to issue of nonservice-connected pension, the 
July 1998 rating decision represented a full grant of the 
benefit sought.  Also, the RO's July 1998 decision 
represented a full grant pertinent to the veteran's PTSD 
claim insofar as he did not timely express disagreement (see 
38 C.F.R. §§ 20.200, 20.201, 20.302 (1999)) with the "down-
stream" issues of the effective date or disability 
evaluation assigned to the RO's grant of service connection.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  

However, the veteran, through his representative, has since 
indicated that his PTSD has worsened in severity and has 
submitted medical evidence in support of such contention.  
The Board notes that that matter has been neither 
procedurally prepared nor certified for appellate review, and 
is accordingly referred to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 ( 
1995).  

The Board continues to note that subsequent to the 
supplemental statement of the case issued in July 1998, 
additional medical evidence has been received without the 
veteran having waived his right to initial RO consideration.  
See 38 C.F.R. § 20.1304(c) (1999), which provides that any 
pertinent evidence submitted by the veteran or representative 
which is accepted by the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless this procedural right is waived.  Although the 
veteran has not waived his procedural rights the evidence in 
question has been submitted in connection with the veteran's 
claim pertinent to the evaluation of PTSD and is not 
pertinent to the claims on appeal at this time, as attested 
to by the veteran's representative.  Therefore remand to the 
RO for consideration of the evidence submitted directly to 
the Board is not warranted with respect to the issues set 
forth on the first page of this decision.

In a rating decision dated in April 1998, the RO amended the 
evaluation for service-connected chronic eczema of the hands 
to reflect assignment of a 10 percent evaluation back to 
October 9, 1997.  Although that increase represented a grant 
of benefits, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, that matter remains before the Board.  

In connection with his appeal the veteran testified at a 
personal hearing before an RO Hearing Officer in June 1998; a 
transcript of that hearing is associated with the claims 
file.

The issue of entitlement to service connection for 
hypertension will be considered in the remand portion of this 
decision.


FINDING OF FACT

Eczema is manifested by no more than exfoliation, exudation 
and itching involving an exposed surface, the hands.


CONCLUSION OF LAW

The criteria to warrant assignment of an evaluation in excess 
of 10 percent for eczema have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS



Increased Rating

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

38 C.F.R. § 4.118, Diagnostic Code 7806 pertains to the 
evaluation of eczema.  With slight, if any, exfoliation, 
exudation or itching, and if on a nonexposed surface or small 
area, a 10 percent evaluation is warranted.  With 
exfoliation, exudation or itching and if involving an exposed 
surface or extensive area, a 10 percent evaluation is 
assigned.  A 30 percent evaluation is assigned where there is 
exudation or constant itching, extensive lesions, or marked 
disfigurement, and a 50 percent evaluation is assigned where 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the condition is 
exceptionally repugnant.  A Note to 38 C.F.R. § 4.118 (1999) 
provides that the most repugnant conditions may be submitted 
for central office rating with several unretouched 
photographs.  

Factual Background

In a rating decision dated in October 1969, the RO 
established service connection for chronic eczema of the 
hands and assigned a zero percent evaluation, effective 
December 7, 1968.  On October 9, 1997, the RO received the 
veteran's application for an increased evaluation to be 
assigned to his skin disorder.  In a rating decision dated in 
April 1998, the RO amended the evaluation for service-
connected chronic eczema of the hands to reflect assignment 
of a 10 percent evaluation back to October 9, 1997, the date 
of receipt of the veteran's claim for an increase.  That 
evaluation, currently in effect, is assigned under Diagnostic 
Code 7806.  

A March 1991 VA record notes that the veteran complained of a 
rash on his hands, leg and groin.  He was referred for 
dermatologic consult.  A November 1992 VA record notes good 
control of eczema with hydrocortisone cream.  There was 
evidence of xerotic plaques on the left wrist, both elbows 
and both knees.  A VA outpatient record dated in May 1993 
notes multiple two-to-three centimeter sized areas of dry, 
thick skin on the left thigh and knee, as well as dry skin in 
the groin area.  

At the time of a VA general medical examination in January 
1998 the veteran reported that his eczema was well controlled 
but that when his nerves "act up" his eczema would get worse.  
He reported that as long as he used hydrocortisone and 
Aquaphor cream the eczema was "fine."  Examination revealed 
no evidence of any drying condition affecting the veteran's 
hands, feet, elbows or shins.  The examiner concluded that 
the veteran had a history of hand eczema with nothing obvious 
shown at present.

A VA outpatient record dated in May 1994 notes a long history 
of eczema, well controlled for one year on hydrocortisone.  
Examination revealed hyperpigmented intertriginous areas and 
hyperpigmented patches with unroofed vesicles on the right 
calf as well as erythema in the groin and a papular rash on 
the face.  

A VA outpatient record dated in February 1998 includes note 
of dry thick lesions on both elbows and dry flaky areas on 
the groin.  The veteran's hydrocortisone cream was refilled.  

At the time of his June 1998 hearing the veteran reported 
that his skin condition had gotten progressively worse since 
service.  He stated that he used hydrocortisone cream to 
prevent spreading and blistering.  He reported that the 
affected areas were in his hands, elbows, crotch and knees.  
He also reported seeing a physician for the problem two or 
three times per month.  He complained of pain and stated that 
his hands were constantly affected.  The veteran reported VA 
hospitalization in August 1997 for eczema because such was 
not controlled on medication.  Transcript at 1-3.

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran argues that his skin disorder is more disabling 
than 10 percent, citing constant itching and that the 
condition affects his hands.  Here, the competent medical 
evidence shows the veteran's eczema to be well controlled on 
medication, acting up in tandem with his "nerves."  The 
Board notes as significant that at the time of VA examination 
in January 1998, there was no evidence of eczema.  Other 
medical records in the claims file note only dry skin, some 
lesions and changes in pigmentation.  However, none of the 
competent medical evidence of record shows exudation, 
extensive lesions, or marked disfigurement associated with 
the veteran's eczema; nor is there evidence of ulceration, 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or any other indication that the veteran's 
condition is exceptionally repugnant so as to meet the 
criteria for an evaluation of 30 or 50 percent under 
Diagnostic Code 7806.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  Here, the preponderance of the 
competent evidence shows no increase in the severity of the 
veteran's eczema so as to meet the criteria for a higher 
evaluation under the Schedule.  38 C.F.R. § 4.118.  As such, 
an increased rating is denied.


ORDER

An evaluation in excess of 10 percent for service-connected 
eczema is denied.


REMAND

The Court has held, that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  38 U.S.C.A. § 5103 
(West 1991); see generally, Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted in 
connection with his claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Court has also held that the obligation 
exists only in the limited circumstances where the appellant 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341 (1996).

In the instant case the veteran has testified that a treating 
physician told him that he had hypertension which was related 
to his service connected PTSD.  The veteran was not advised 
to submit a statement from this physician.  The Court has 
recently held that where a veteran testified that a physician 
had told him a claimed disability was related to service, VA 
breached its duty under 38 U.S.C.A. § 5103 by failing to 
advise him to obtain a statement from that physician, and a 
remand was necessary.  Spencer v. West, 13 Vet. App. 376 
(2000).  

In view of the foregoing this case is remanded in part, for 
the following:

1.  The RO should advise the veteran that 
a statement from a physician relating his 
claimed hypertension to PTSD could serve 
to render his claim well grounded, and 
that he should submit a statement from 
the physician who told him that his 
hypertension was caused by PTSD.

2.  After undertaking any additional 
indicated development, the RO should 
readjudicate the veteran's claim and 
issue a supplemental statement of the 
case, if the benefit sought continues to 
be denied.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



